10

11

12

14

is

16

17

18

19

20

21

Ze

 

 

 

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
JESUS CHAVEZ, Case No.: 2:19-cv-00975-APG-NJK
Plaintiff Order Directing Response
Vv.
NEVADA DEPARTMENT OF
CORRECTIONS,
Defendant
Plaintiff Jesus Chavez, a prisoner at High Desert State Prison, moves for emergency
injunctive relief, claiming that he has twice tested positive for tuberculosis but has not been

given medication. He also states that he broke his hand and that his bone is protruding through
his skin, but he has not received treatment for this either. Chavez concedes that he has not yet
filed a civil rights complaint because he has not completed the grievance process and he has not
yet obtained the financial certificate to complete an application to proceed in forma pauperis. He
nevertheless requests emergency relief given the seriousness of his situation and the lack of
response so far to his numerous kites.

Although there are procedural irregularities associated with Chavez’s filing (including the
lack of a complaint, the failure to file an application to proceed in forma pauperis, and no proof
of exhaustion of his administrative remedies), the seriousness of Chavez’s condition and the
allegations that a dangerous contagious disease is not being treated in a prison warrant an
expedited response on the substantive issues he raises. Although I am ordering the defendant to
file a response, I encourage Chavez to file his complaint and application to proceed in forma

pauperis as soon as possible. Additionally, the defendant will not waive any objections or

 
10

11

{2

14

15

16

17

18

19

20

21

Zn

 

 

arguments it may have on procedural grounds by responding to the merits of Chavez’s motion in
response to this expedited situation.

IT IS THEREFORE ORDERED that by June 18, 2019, the Attorney General’s Office
shall advise the Court whether it will enter a limited notice of appearance on behalf of the
defendant only for purposes of responding to the motion for temporary restraining order.
Additionally, based on the nature of the allegations, the defendant shall file its substantive
response to Chavez’s motion for temporary restraining order (ECF No. 1-1) by June 18, 2019.

IT IS FURTHER ORDERED that if Chavez chooses to file a reply, he shall do so within
seven days after the defendant files a response.

IT IS FURTHER ORDERED that the clerk of the court shall electronically serve copies
of this order and Chavez’s motion for temporary restraining order (ECF No. 1-1) on the Office of
the Attorney General of the State of Nevada, by adding the Attorney General of the State of
Nevada to the docket sheet. This does not indicate acceptance of service for any defendant.

DATED this 11th day of June, 2019.

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 

 
